Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 03/31/2022 is acknowledged.  The traversal is on the ground(s) that a search of the methods of Groups II-IV would necessarily include the compositions of Group I as the methods require the product of Group I. This is not found persuasive because the composition comprising a first antigen binding domain that specifically binds a human type I/II Fc receptor and a second antigen binding domain that targets a human FcRn can be used in a materially different process such as for treating cancer or an autoimmune disease or in an immunoassay (note, claim 1 encompasses monoclonal IgG antibodies that specifically bind to a human type I/II Fc receptor, such as the anti-CD32a IgG antibody MDE-8, and thus are capable of binding to FcRn as well via the IgG Fc domain). Further under PCT Rule 13.1 the groups of inventions do not relate to a single general inventive concept because the product of Group I does not make a contribution over the prior art in view of Blumberg et al as stated on the Written Opinion of the International Search Authority filed on 08/12/2020. 
Applicant further elects with traverse a human type I Fc receptor, specifically CD32, a knob into holes bispecific antibody format, the 6 CDRs of the anti-CD32 antibody MDE-9 (SEQ ID NOs: 9, 31, 53, 76, 98, and 122), and the 6 CDRs of the anti-FcRn antibody SYNT001 (SEQ ID NOs: 171, 173, 189, 192, 194, and residues 89-97 of SEQ ID NO: 241, SEQ ID NO: 200).The traversal is on the grounds that there is no serious burden on the Examiner in searching the elected species. Rather the claims are directed to a composition that selectively inhibits interaction between a type I/II Fc receptor, FcRn, and an immunocomplexed antibody, which is a modular system. This is not found to be persuasive because each bispecific antibody construct has a unique amino acid sequence and thus differs in structure/function, chemical and physical properties (e.g. binding affinity), and/or target antigens. 
The requirement is still deemed proper and is therefore made FINAL.
The anti-CD32 antibody MDE-9 was found to be free of the prior art. Thus, anti-human type I Fc receptor antibody species search was extended and stopped upon finding art that read upon another species – anti-CD32a antibody MDE-8, comprising the six CDRs of SEQ ID NOs: 4, 26, 48, 70, 92, and 133. It should be noted that other anti-human type I Fc receptor antibody species recited in instant claims have not been searched or examined on the merits for their patentability in the present Office Action.
Claims 11, 12, 14-17, 41-43, 57, and 66 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/31/2022. 
Claims 1, 5, 6, 7, 25, 27, 30, 31, and 36 are examined on the merits in the present Office Action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 6, 7, 25, 27, and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (MPEP 2163).  
In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted:
“A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” 
The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting at 1171, 25 USPQ2d at 1606). Also see (CAFC 2002). Enzo-Biochem v. Gen-Probe Fiers, 984 F.2d 01-1230.

The specification teaches that FcRn, IgG, and type I and II Fc receptors form a tripartite or ternary complex in vivo that is specific for immune complex IgG, and thus provides a target for the blockade of FcRn mediated effects on IgG antibody concentration, including autoimmune IgG concentration (see Para. 0014). Thus, artisans would be motivated to develop therapeutics that can target this tripartite or ternary complex in order to treat, for example, autoimmune disorders.  To this end, Applicant developed a bispecific antibody comprising the variable regions of two known human antibodies: anti-FcRn antibody SYNT001 and the anti-CD32a antibody MDe-8 (see Example 2); however, as presently written, the claims fail to disclose any structural features for the broad genus of compositions comprising a first antigen binding domain and a second antigen binding domain having the functional properties of specifically binding to a human type I Fc gamma receptor and human FcRn, respectively. 
It is well-known in the art that, in order to bind antigen, an antibody or antigen-binding fragment must have six complementarity defining regions (CDRs) (Janeway, see selection, in particular section 3-6) (Janeway, Charles A. "Immunobiology: The Immune System in Health and Disease." 2001). Because CDRs from both VH and VL domains contribute to the antigen-binding site, it is the combination of the heavy and the light chain, and not either alone, that determines the final antigen specificity. As presently written, however, the claims do not disclose the amino acid sequences of twelve non-degenerate CDRs (six CDRs each for each antigen-binding domain in a bispecific antibody) for the genus of compositions comprising a first binding domain and a second binding domain that are antibodies. While Applicant has provided an example of bispecific anti-FcRn x CD32a antibodies, specifically comprising the variable regions of SYNT001 and MDE-8, respectively (see Para. 00270), such disclosure does not adequately represent the structural diversity of the claimed genus of compositions comprising a first binding domain and second binding domain that can specifically bind to a human type I Fc receptor and human FcRn, respectively. It should be further noted that there are no examples provided in the disclosure of other compounds/compositions comprising a first antigen binding domain and a second antigen binding domain that specifically bind to human type I Fc receptor and human FcRn, respectively other than the bispecific antibody comprising the variable regions SYNT001 and MDE-8.  
While the compounds/compositions (e.g. bispecific antibodies) of the claimed invention are intended to bind a human type I Fc receptor and human FcRn, artisans would not be able to envision the complete structure of a bispecific antibody, in terms of which of the twenty naturally occurring amino acids are present in the structure based on the recited antigens/epitopes alone. Indeed, recent court decisions including AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) and Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017) have clearly indicated that identification of the antigen or epitope to which an antibody binds is insufficient to provide adequate written description for antibodies binding said antigen or epitope. Additionally, when claiming a broad genus of antibodies, the accompanying specification should include a description of diverse species across the scope of genus. As illustrated by the AbbVie decision, a description of even 300 representative species may not be sufficient to satisfy the written description requirement if all 300 representative species are structurally and functionally similar.
Therefore, the claimed genus of compositions lacks adequate written description because there does not appear to be any correlation between the structure of the claimed compositions comprising a first antigen binding domain and a second antigen binding domain and the function of binding to a human type I Fc receptor and a human FcRn, respectively. Thus, one of ordinary skill in the art would reasonably conclude that the applicant was not in possession of the full breadth of the claimed genus of compositions/compounds at the time the instant application was filed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Francis et al (US20160145336A1), hereinafter Francis. 
Francis discloses effector-deficient anti-human CD32a (FcyRIIA) IgG antibodies, including MDE-8. In one embodiment, MDE-8 comprises six CDRs having the amino acid sequences of SEQ ID NOs: 54, 55, 56, 57, 58, and 59, corresponding to SEQ ID NOs: 4, 26, 48, 70, 92, and 116 of the instant claims. The effector-deficient anti-human CD32a antibody prevents adverse in vivo reactions such as thrombocytopenia and shock caused by the administration of native anti-CD32a antibodies. The anti-CD32a IgG antibody MDE-8 thus comprises a first antigen-binding domain that binds to a human type I Fc receptor (i.e. CD32a) and a second-antigen binding domain that binds to human FcRn (i.e. IgG Fc region) (see entire document, in particular, Abstract, Summary of Invention, particularly paragraphs 0009-0010, Table 1, and Para. 0147-0148).
Thus, Francis meets the limitations of claim 1. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 6, 25, 31, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Blumberg et al (WO2015164605A1), hereinafter Blumberg, in view of Francis et al (US20160145336A1), hereinafter Francis, and Hearn et al (WO2016183352A1), hereinafter Hearn. 
Blumberg teaches a bispecific antibody for treating an immune-mediated disease in a subject comprising a first binding domain that binds to a Fcy receptor and a second binding domain that binds to FcRn, wherein the subject is human and the antibodies are human antibodies (see entire document, in particular, Abstract, Summary of Invention, specifically Para. 0008 and Para. 0022, and Claims). 
Blumberg does not specifically teach that the first binding domain binds to the human type I Fc receptor CD32a and a human FcRn. 
However, Francis discloses effector-deficient anti-human CD32a (FcyRIIA) antibodies, including MDE-8. In one embodiment, MDE-8 comprises six CDRs having the amino acid sequences of SEQ ID NOs: 54, 55, 56, 57, 58, and 59, corresponding to SEQ ID NOs: 4, 26, 48, 70, 92, and 116 of the instant claims. The effector-deficient anti-human CD32a antibody prevents adverse in vivo reactions such as thrombocytopenia and shock caused by the administration of native anti-CD32a antibodies (see entire document, in particular, Abstract, Summary of Invention, particularly paragraphs 0009-0010, Table 1, and Para. 0147-0148). 
Hearn further discloses the anti-human FcRn antibody SYNT001 for use in treating autoimmune disorders, which comprises six CDRs having the amino acid sequences of SEQ ID NOs:  2, 4, 55, 6, 8, and 68, corresponding to SEQ ID NOs: 171, 173, 189, 192, 194, and 200 of the instant claims, and bind to an epitope of FcRn that overlaps the binding site for the Fc domain of IgG and reduce or inhibit binding of FcRn to IgG and IgG as an immune complex (see entire document, in particular, Abstract, Summary of Invention, Para. 0018, and Claim 8). 
It would have been obvious to one of ordinary skill in the art to modify the bispecific anti- Fc gamma receptor x FcRn antibody for use in treating an immune-mediated disease in a human subject disclosed by Blumberg such that the first antigen binding domain is substituted with anti-CD32a antibody MDE-8 disclosed by Francis and the second antigen binding domain is substituted with the anti-human FcRn antibody SYNT1001 disclosed by Hearn. One of ordinary skill in the art would have been motivated to do so since the anti-CD32a antibody MDE-8 is effector-deficient and prevents adverse in vivo reactions such as thrombocytopenia and shock caused by the administration of native-CD32a antibodies; and the anti-human FcRn antibody SYNT001 reduces/inhibits binding of FcRn to IgG. Further, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213USPQ 532 (CCPA 1982). Therefore, one of ordinary skill in the art would expect that the bispecific anti-Fc gamma receptor x FcRn antibody comprising a first antigen binding domain having the CDRs of the anti-human CD32a antibody MDE-8 and a second antigen binding domain having the CDRs of the anti-human FcRn antibody SYNT001 can effectively treat immune-mediated disorders in a subject. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Blumberg in view of Francis and Hearn as applied to claims above 1, 5, 6, 25, 31, and 36, and further in view of Carter et al (Carter, Paul. Journal of immunological methods 248.1-2 (2001): 7-15.), hereinafter Carter.  
The teachings of Blumberg in view of Francis and Hearn have been discussed above and differ from the instantly claimed invention in that it is not specifically taught that the bispecific antibody construct is a knob-into-holes format. 
However, Carter teaches that production of bispecific IgG by the co-expression of two different antibodies is highly inefficient due to unwanted pairings of the component heavy and light chains. Due to the formation of homodimers, the purification of the desired bispecific antibody has a maximum possible yield of 50%. To overcome this problem, heavy chains can be remodeled for heterodimerization using “knob-into-holes” mutations. In this approach, a knob mutant is obtained by replacement of a small amino acid residue with a larger one (e.g. T366W) in the first CH3 domain, wherein the knob inserts into a hole in the second CH3 domain created by replacement of a large residue with a smaller one (e.g. Y407T) (see entire document, in particular, Abstract and Section 3.1).
It would have been obvious to one of ordinary skill in the art to use the “knobs-into-holes” technique to produce the bispecific anti-FcRn x CD32a antibodies taught by Blumberg in view of Francis and Blumberg. One of ordinary skill in the art would have been motivated to do so in order to promote heterodimerization of the corresponding heavy chains of two different antibodies and prevent the unwanted pairings of component heavy and light chains. Therefore, one of ordinary skill in the art would expect that the knobs-into-holes technique can effectively produce the bispecific anti-FcRn x CD32a antibodies taught by Blumberg in view of Francis and Hearn at a higher yield. 
Conclusion
No claims are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/Examiner, Art Unit 1644     
                                                                                                                                                                                                   /DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644